Citation Nr: 0406405	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  02-09 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for phrenic nerve 
palsy, claimed as a partially paralyzed right diaphragm.  

2.  Entitlement to an original rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from March 1998 to 
September 2000.  

This appeal arises from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which granted service connection and assigned 
a zero percent rating for PTSD (the veteran appealed for the 
assignment of a higher rating), and denied service connection 
for residuals of a gunshot wound of the left foot and phrenic 
nerve palsy.  

In his July 2002 substantive appeal, the veteran specifically 
limited the issues on appeal to the evaluation of PTSD and 
service connection for phrenic nerve palsy.  In a February 
2003 rating decision, the RO granted a 30 percent rating for 
PTSD, effective from the date of the grant of service 
connection (September 30, 2000).  Nevertheless, in the 
absence of a specific declaration from the veteran, the Board 
presumes that he seeks the maximum benefit.  Therefore, the 
claim for the assignment of an initial rating in excess of 30 
percent for PTSD is in appellate status.  AB v. Brown, 6 Vet. 
App. 35 (1993); West v. Brown, 7 Vet. App. 329 (1995).  This 
claim is addressed in the remand appended to this decision.   


FINDINGS OF FACT

1.  While not including chest X-ray examinations, February 
1997 and March 1998 pre-enlistment examinations were negative 
for any respiratory complaints or other findings relating to 
an elevated right hemidiaphram or paralysis of the phrenic 
nerve.  

2.  In March 2000, during an examination for a Medical Board 
evaluation for residuals of a gunshot wound of the foot, a 
chest X-ray revealed an elevated right hemidiaphragm; the 
radiologist listed multiple possible etiologies, to include 
trauma.  

3.  Following a subsequent service pulmonary evaluation, the 
physician indicated that the veteran's elevated right 
hemidiaphragm was due to partial paralysis of the phrenic 
nerve, either congenital or idiopathic in origin.  

4.  The medical evidence does not clearly and unmistakably 
show that veteran's elevated right hemidiaphragm was due to 
partial paralysis of the phrenic nerve or phrenic nerve 
palsy, a chronic disability shown by recent examination, pre-
existed service; accordingly, the presumption of soundness 
raised by the pre-enlistment examinations is not rebutted 
with regard phrenic nerve palsy.


CONCLUSION OF LAW

Service connection for an elevated right hemidiaphragm was 
due to partial paralysis of the phrenic nerve is warranted.  
38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for service connection 
for elevated right hemidiaphragm was due to partial paralysis 
of the phrenic nerve.  Therefore, no further development is 
needed.  As noted in the introduction to this decision, the 
claim for the assignment of an initial rating in excess of 30 
percent for PTSD is addressed in the remand below. 

Factual Background.  The veteran was examined for enlistment 
in the Army Reserves in February 1997.  Examination of the 
lungs and chest was noted to be normal.  In the area for 
reporting laboratory findings no chest X-ray was noted.  On 
his Report of Medical History the veteran denied any history 
of shortness of breath or pain and pressure in the chest.  On 
his prescreening form the veteran denied a history of 
respiratory problems.  

On physical inspection at service entrance in March 1998 no 
additional defects were noted and no chest X-ray report was 
recorded.  On his Report of Medical History the veteran again 
denied any history of respiratory problems.  The veteran also 
denied any history of hospitalization or surgery.  

There are no records in service for any complaints of 
respiratory problems or pulmonary pathology of any kind.  

The veteran was referred to a Medical Evaluation Board in 
June 2000 due to chronic left foot pain related to residuals 
of a gunshot wound.  The physical examination for the Medical 
Evaluation was performed in March 2000.  Examination of the 
chest noted the veteran was clear to auscultation.  A chest 
X-ray revealed the veteran had an elevated right 
hemidiaphragm.  The March 2000 radiologist report noted 
probable phrenic nerve palsy on the right.  The radiologist 
listed multiple possible etiologies including prior vagotomy, 
prior injury, and less likely neoplastic involvement.  The 
veteran was referred to the Pulmonary department for 
evaluation.  An addendum to the Medical Evaluation Board 
reveals a pulmonary evaluation was conducted.  X-ray 
examination including inspiratory and expiratory films 
confirmed paralysis of the right hemidiaphragm.  A computed 
tomography (CT) scan of the chest and abdomen was normal with 
high location of the diaphragm.  The veteran reported minimal 
symptoms with training and exert ional activities.  The 
veteran stated he could run without shortness of breath.  The 
veteran's past medical history and past surgical history were 
unremarkable.  Examination of the lungs revealed decreased 
breath sounds at the right base but was otherwise normal.  A 
Magnetic Resonance Imaging (MRI) was normal.  The pulmonary 
examiner concluded that the veteran's documented right 
hemidiaphragm, or semi-paralysis was probably idiopathic or 
congenital in that there was no prior history of trauma or 
surgical intervention.  There was no evidence of any 
pathologic process.  

There are no post-service records of treatment for any 
complaints related to the phrenic nerve palsy.  

In November 2001 the veteran submitted a signed statement to 
the effect he had no additional medical evidence to provide.  

Relevant Laws and Regulations:  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2003).  

Analysis.  February 1997 and March 1998 pre-enlistment 
examinations were negative for any respiratory complaints or 
other findings relating to an elevated right hemidiaphram or 
paralysis of the phrenic nerve.  In March 2000, during a 
service examination for a Medical Board evaluation for 
residuals of a gunshot wound of the foot, a chest X-ray 
revealed an elevated right hemidiaphragm, which, following a 
pulmonary work-up, was attributed to phrenic nerve palsy.  
While there is no indication that either pre-enlistment 
examination included a chest X-ray, the fact that both 
examinations were negative for any pertinent complaints, to 
include shortness of breath, or objective findings raises a 
presumption of soundness with regard to the disability at 
issue.  That is, under 38 C.F.R. § 3.304, the veteran is 
presumed in sound condition when examined and accepted and 
enrolled in service except for disorders noted at entrance 
into service.  The presumption of soundness attaches where 
there has been an induction examination in which the later 
complained-of disability was not detected.  Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The Board has 
concluded the veteran was examined at service entrance and no 
findings relating to an elevated right hemidiaphram or 
paralysis of the phrenic nerve were noted.  Accordingly, the 
veteran is presumed to have been sound at service entrance.  
Id.

Shortly after the in-service chest X-ray examination revealed 
an elevated right hemidiaphragm, and following a service 
pulmonary evaluation, the physician indicated that the 
veteran's elevated right hemidiaphragm was due to partial 
paralysis of the phrenic nerve was congenital or idiopathic 
in origin.  (Emphasis added.)  While the radiologist listed 
several possible etiologies, to include trauma, the physician 
noted that there was no indication of any surgical procedure 
or relevant injury during or prior to service, which arguably 
suggests the disability at issue is congenital in origin, but 
such is not clear and unmistakable evidence to rebut the 
presumption of soundness.  The burden of proof is on VA to 
rebut the presumption by producing clear and unmistakable 
evidence that the veteran's claimed disability existed prior 
to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  In Vanerson v. West, 12 Vet. App. 254 (1999), it was 
emphasized that the standard of proof for rebutting the 
presumption of soundness is not merely evidence that is 
cogent and compelling; rather, to rebut the presumption of 
soundness requires evidence that is clear and unmistakable, 
i.e. undebatable.  It is pertinent to note that the veteran 
contends that he had no respiratory symptoms until after he 
went through training involving a gas chamber and his period 
of service is very recent (March 1998 to September 2000).  He 
denies any respiratory complaints prior to service, which is 
supported by two pre-enlistment examinations, and his 
recollection of in-service respiratory complaints after going 
through a gas chamber, coupled with the fact that the 
disability was not demonstrated until after such training and 
while he was still on active duty, weighs against a finding 
of a congenital or other pre-service origin.  Under these 
circumstances, the Board must conclude that the evidence 
indicating a pre-existing disability does not rise to the 
very stringent standard of clear and unmistakable or 
undebatable so as to rebut the presumption of soundness.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2003); 
Kinnaman, supra; Vanerson, supra.  Since the disability at 
issue is chronic in nature and was demonstrated during recent 
service, diagnosed by a radiologist and by the physician who 
performed the clinical evaluation and reviewed the 
radiologist's report, the Board finds that a post-service 
examination is not necessary to confirm the diagnosis.  

In view of the foregoing, the Board finds that service 
connection is warranted for an elevated right hemidiaphragm 
was due to partial paralysis of the phrenic nerve.


ORDER

Service connection for an elevated right hemidiaphragm was 
due to partial paralysis of the phrenic nerve is granted.  


REMAND

The veteran is seeking an original evaluation in excess of 30 
percent for PTSD.  In May 2000 the veteran was examined by VA 
to determine if he had PTSD.  The veteran reported he was 
treated in service at Fort Hood by a psychologist during the 
fall of 1999 and the following spring of 2000.  The VA 
examiner noted there were no official records available for 
his review.  

The service medical records in the claims folder do not 
contain the veteran's records of treatment for PTSD.  A 
review of the claims folder indicates that the RO did not 
make a special request for the veteran's mental hygiene 
records.  To obtain mental hygiene records a request for 
"other records" must be sent to the National Personnel 
Records Center (NPRC) with a specific request for mental 
hygiene records noted on the request.  See Veterans Benefits 
Administration Adjudication Procedure Manual (M21-1), Part 
III, Chapter 4, Requests for Service Records, paragraph 4.17 
(f)(2).  

The regulations require that VA obtain records in 
compensation claims which are relevant to the veteran's 
claim, including service medical records.  38 C.F.R. 
§ 3.159(c)(3).  When as in this case the records are in the 
custody of a department of the Federal government or a 
Federal Government agency VA must make as many requests as 
are necessary to obtain the records.  38 C.F.R. 
§ 3.159(c)(2).  

In this case the rating for PTSD is effective immediately 
upon the veteran's separation from the service.  His records 
of treatment during the fall of 1999 and the spring of 2000, 
immediately preceding his separation from the service may be 
of great probative value in determining the severity of the 
veteran's PTSD.  The Board has carefully reviewed the May 
2000 VA examination report and found that the VA examiner's 
assessment of the severity of the veteran's PTSD was based 
solely on that examination alone.  The examiner specifically 
stated he did not have any records to review.  In addition 
the veteran's claim is one for an initial rating and staged 
ratings must be considered.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  

In view of the foregoing, this case is remanded to the RO for 
the following development:  

1.  The RO should contact the veteran to 
obtain the names and addresses of all 
medical care providers who have evaluated 
or treated him for PTSD since his 
separation from the service.  After 
securing the necessary release, the RO 
should obtain these records.  

2.  The RO should make a special request 
for the records of the veteran's 
treatment in service for PTSD, including 
a special request for "other records" 
including mental hygiene records through 
official channels. 

3.  The RO must assure compliance with 
the requirements of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002), pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim of the impact of 
the notification requirements on his 
claims.  

4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.  

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the claim for the 
initial assignment of a rating in excess 
of 30 percent for PTSD.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



